DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2021 has been entered.
The amendments of claims 21, 24, 26, 28, 31, 32, 34, and 36 as well as the addition of claims 41-44 are acknowledged. Additionally, the terminal disclaimer filed September 2, 2021 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Previous claim objections are withdrawn in response to amendments to the claims. 
Previous 35 USC 112 (b) rejections are withdrawn in response to amendments to the claims. 
Previous 35 USC 112 (a) rejections are withdrawn in response to amendments to the claims. However, newly submitted amendments create new 35 USC 112 (a) issues and new 35 USC 112 (a) rejections appear below. 

Response to Arguments
Previous double patenting rejections are withdrawn in response to the terminal disclaimer filed identifying U.S. Patent No. 10,159,699.
Applicant’s arguments with respect to claim(s) 21 and “the at least 66%” limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29, 31, and 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 21, the limitation “after a reduction in the initial microbial population of at least 66%” is not supported in the originally filed specification and drawings. Applicant points to Figures 6-8 for support of these amendments (see September 2, 2021 Remarks, page 6) and while Figure 7 certainly shows a reduction in the amount of bacteria in the gut, which is also supported by paragraph 46 in the originally filed specification, no support is shown for the 66% number. It seems that Applicant may be trying to infer a percentage from the change in bad bacteria 13 and beneficial bacteria 14 shown in Figures 6-8, but nothing in the specification or drawings suggest that these pictures represent the whole of change in the initial microbial population along the treatment length. 
Claims 22-29 and 31 are rejected as dependents of claim 21.
	Regarding claim 41, the limitation “when the initial microbial population comprises a bad to good microbial population ratio and when the initial microbial population is reduced, the bad to good microbial population ratio is reduced” is not supported in the originally filed specification and drawings. Applicant points to Figures 6-8 for support of this added claim (see September 2, 2021 Remarks, page 6) and while Figures 6-8 certainly shows a change in the ratio of good to bad bacteria within a circle related to the intestine, with paragraphs 45-47 of the originally filed specification discussing a change in the entire microbial population broadly and no reference to that reduction related to sleeve changing the ratio, no support or explanation is shown for this ratio decrease in relation to entire bad and good microbial populations that are making up the initial microbial population and reduced microbial population.
	Claims 42-44 are rejected as dependents of claim 41.
	Regarding claims 42-43, the originally filed specification and drawings do not provide adequate support for any specific ratios being claimed. Applicant points to Figures 6-8 for support of these amendments (see September 2, 2021 Remarks, page 6) and while Figures 6-8 certainly shows a change in the ratio of good to bad bacteria within a circle related to the intestine, with paragraphs 45-47 of the originally filed specification discussing a change in the entire microbial population broadly and no reference to that reduction related to sleeve changing the ratio, no support or explanation is shown for a specific ratio decrease in relation to entire bad and good microbial populations that are making up the initial microbial population and reduced microbial population.
	Regarding claim 44, the originally filed specification and drawings do not provide adequate support for “wherein after administering probiotic therapy, the bad to good microbial population ratio is reduced to at least 1:3.” While Figure 10 shows three good bacteria 14 and one bad bacteria 13, nothing in the drawings or specification suggest that this represents an overall ratio of the bad to good microbial population related to the initial microbial population, especially with paragraph 49 of the originally filed specification only pointing out that the added probiotic therapy has resulted in the establishment of new gut microbial flora 12 with a beneficial balance of more good bacteria 14 than bad 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe et al. (US 2010/0256775) in view of Schiffrin (Pub. No. US 2010/0135971) and further in view of Errico et al. (US 2011/0046537).
Regarding claims 21 and 28, Belhe discloses a method of treating obesity or diabetes (see Abstract, para. 2), the method comprising: implanting an intestinal sleeve 111 along a treatment length of an intestine of a patient (see Figs. 1, 19B, and 77), the treatment length of the patient’s intestine having an initial microbial population (see Fig. 1, intestines naturally have a microbial population and the initial microbial population would be whatever is there initially when the sleeve is placed), the intestinal sleeve configured to prevent nutrients from reaching the initial microbial population and thereby reduces the initial microbial population to a reduced microbial population without the use of antibiotics (see Fig. 1, para. 10, 13, 97, tubular implant materials bypass interaction between foods and areas in which the tubular implant/sleeve is placed, which consequently has the effect of starving the microbial population such that it is reduced without the use of antibiotics); removing the intestinal sleeve from the intestine after a designated period of time and a reduction in the initial microbial population (see para. 107, the length of time that the sleeve is placed will inherently correlate with a reduction of the microbial population).
Belhe does not specifically teach the reduction being of at least 66% or the designated period of time being from about three days to about three years.
Errico discloses the sleeve maintained in position for 2 weeks to one year (see para. 70), which falls within the 3 days to three years time period disclosed by applicant . It would be obvious to a person having ordinary skill in the art at the time of invention to have the sleeve maintained in positon for 2 weeks to one year, as disclosed and by Errico, in order to treat obesity or diabetes of the patient with the sleeve. Consequently, since the time of the sleeve is directly correlated to the lack of nutrients to the microbial population and related reduction in microbial population, and Applicant requires the sleeve in place for three days to three years to get to that 66% reduction (see cl. 28, showing 3 days to 30 years), one would expect that having the sleeve maintained in position for 2 weeks to one year would lead to a 66% reduction. 
Belhe does not disclose administering probiotic therapy to the intestine of the patient after removing the intestinal sleeve to promote beneficial intestinal microbial flora at least along the treatment length of the patient’s intestine to increase the reduced microbial population. 
Schiffrin discloses administering probiotic therapy to a patient for affecting intestinal microbial flora in order to treat the patient before and/or after surgery (see para. 96, 99, three days before surgery) as well as to reduce complications of post-operative sepsis (see para. 25). It would have been obvious to a person having ordinary skill in the art at the time of invention to administer probiotic therapy to a patient for affecting intestinal microbial flora within the method of Belhe in order to treat the patient after surgery as well as to reduce complications of post-operative sepsis, as disclosed by Schiffrin. Consequently, the beneficial microbial flora, due to the sleeve being removed, would be at least along the length of the patient’s intestine, increasing the reduced microbial population. 
Regarding claim 22, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses the sleeve is about 0.30 to about 0.61 meters in length (see para. 97, 1 inch – 5 ft is equivalent of 0.0254-1.524 meters and encompasses 0.3-0.61 meters). 
Regarding claim 23, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses wherein the sleeve is configured to pass chyme from about 0.30 to about 0.61 meters into the proximal jejunum of the patient when implanted (see Fig. 1, para. 97, if sleeve is placed near pylorus and is 0.0254-1.524 meters in length, allowing chyme to pass from stomach into sleeve, the chyme will move the required 0.30-0.61 meters into proximal jejunum of patient when implanted).
Regarding claim 24, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses wherein anchoring the sleeve includes anchoring the sleeve to the pylorus (see Fig. 19B, 77). 
Regarding claim 25, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses the method further comprising an anchoring element 110 configured to attach the intestinal sleeve to the pylorus (see Fig. 77), wherein the anchoring element comprises two flanges (see Fig. 77, flange above and below pylorus 106), with one flange configured to be located on an intestinal side of the pylorus and one flange configured to be located on a stomach side of the pylorus (see Fig. 77).
Regarding claim 26, teachings of Belhe, Errico, and Schiffrin are disclosed above, and Belhe further discloses wherein the anchoring element further comprises a covering comprising a biocompatible polymer or fabric (see para. 96).
Regarding claim 27, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses the sleeve comprises an impermeable polymer (see para. 10, 13, diversion of all food would require impermeability of the food and para. 97 disclosing polymers that are impermeable).
Regarding claim 29, the teachings of Belhe, Errico, and Schiffrin are disclosed above, and further disclose wherein the probiotic therapy is administered to the patient after the sleeve is removed (see rejection of claim 21, administration of therapy after surgery and would occur after sleeve is removed). As this combination discloses starting therapy after surgery, then after surgery would include the day of removal surgery. 
Regarding claim 31, teachings of Belhe, Errico, and Schiffrin are described above, and Belhe further discloses wherein the sleeve is implanted and removed endoscopically (see para. 2, 6, 10, 11, 16, 17, 20, 26, 107).
Claims 32-36, 38, 41-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belhe et al. (US 2010/0256775) in view of Schiffrin (Pub. No. US 2010/0135971).
Regarding claim 32, Belhe discloses a method of treating obesity or diabetes in a patient having an intestine with a treatment length (see Abstract, para. 2, Figs. 1, 19B, 77), the method comprising: implanting an intestinal sleeve 111 along the treatment length of the intestine of the patient (see Figs. 1, 19B, and 77), the treatment length of the patient’s intestine having an initial microbial population (see Fig. 1, intestines naturally have a microbial population and the initial microbial population would be whatever is there initially when the sleeve is placed), the intestinal sleeve configured to prevent nutrients from reaching the initial microbial population and thereby reduces the initial microbial population to a reduced microbial population without the use of antibiotics (see Fig. 1, para. 10, 13, 97, tubular implant materials bypass interaction between foods and areas in which the tubular implant/sleeve is placed, which consequently has the effect of starving the microbial population such that it is reduced without the use of antibiotics); removing the intestinal sleeve from the intestine of the patient after the microbial population has been reduced by a designated amount (see para. 107, length of time designated to have the sleeve along intestine determines the specific reduction of microbial population, and this reduction would be expected due to its inevitability).
Belhe does not disclose administering probiotic therapy to the intestine of the patient after removing the intestinal sleeve to promote beneficial intestinal microbial flora at least along the treatment length of the patient’s intestine to increase the reduced microbial population. 
Schiffrin discloses administering probiotic therapy to a patient for affecting intestinal microbial flora in order to treat the patient before and/or after surgery (see para. 96, 99, three days before surgery) as well as to reduce complications of post-operative sepsis (see para. 25). It would have been obvious to a person having ordinary skill in the art at the time of invention to administer probiotic therapy to a patient for affecting intestinal microbial flora within the method of Belhe in order to treat the patient after surgery as well as to reduce complications of post-operative sepsis, as disclosed by Schiffrin. Consequently, the beneficial microbial flora, due to the sleeve being removed, would be at least along the length of the patient’s intestine, increasing the reduced microbial population. 
Regarding claim 33, teachings of Belhe and Schiffrin are described above, and Belhe further discloses wherein the sleeve is implanted such that chyme passing through the sleeve exits from about  0.30 to about 0.61 meters into the proximal jejunum of the patient (see Fig. 1, para. 97, if sleeve is placed near pylorus and is 0.0254-1.524 meters in length, allowing chyme to pass from stomach into sleeve, the chyme will move the required 0.30-0.61 meters into proximal jejunum of patient when implanted, including exiting sleeve).
Regarding claim 34, teachings of Belhe and Schiffrin are described above, and Belhe further discloses wherein anchoring the sleeve includes anchoring the sleeve to the pylorus (see Fig. 19B, 77). 
Regarding claim 35, teachings of Belhe and Schiffrin are described above, and Belhe further discloses the method further comprising an anchoring element 110 configured to attach the intestinal sleeve to the pylorus (see Fig. 77), wherein the anchoring element comprises two flanges (see Fig. 77, flange above and below pylorus 106), with one flange configured to be located on an intestinal side of the pylorus and one flange configured to be located on a stomach side of the pylorus (see Fig. 77).
Regarding claim 36, teachings of Belhe and Schiffrin are disclosed above, and Belhe further discloses wherein the anchoring element further comprises a covering comprising a biocompatible polymer or fabric (see para. 96).
Regarding claim 38, the teachings of Belhe and Schiffrin are disclosed above, and further disclose wherein the probiotic therapy is administered to the patient after the sleeve is removed (see rejection of claim 21, administration of therapy after surgery and would occur after sleeve is removed). As this combination discloses starting therapy after surgery, then after surgery would include the day of removal surgery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781